It appears that the Baldwin Drainage District was attempted to be established under the statutes and has for many years been operating and recognized by the statutes as having at least a de facto existence with jurisdiction and powers, pursuant to which contractual and other rights have been acquired and not fully discharged; therefore a writ in quo warranto challenging the existence of the district and the *Page 43 
authority of its officers will not now be issued. If individual co-relators are entitled to relief upon the ground that their lands in the district have not been and cannot be in any way benefited by being included in the drainage district, and taxation of such unbenefitted lands violates organic property rights which have not been lost by acquiescence or otherwise, the allegations of the information are insufficient even if the relief can properly be obtained by quo warranto proceedings.
Writ denied.
BROWN, C. J., WHITFIELD, TERRELL, CHAPMAN, THOMAS and ADAMS, J. J., concur.
BUFORD, J., disqualified.